Opinion issued January 28, 2010
 

 






In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-09-00408-CR 
         01-09-00409-CR
____________

DEJON ANDRE DENNIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court 
Harris County, Texas
Trial Court Cause Nos. 1165466 and 1165467



MEMORANDUM  OPINION
	We lack jurisdiction to hear these appeals.  Appellant, Dejon Andre Dennis, 
pleaded guilty, along with a plea bargain agreement with the State, to the felony
offenses of felon in possession of a weapon and possession of a controlled substance. 
In accordance with appellant's plea bargain agreements with the State, the trial court
sentenced appellant in each case to confinement for five years.
	 After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreements, the trial court certified that this case is a plea-
bargain case and the defendant has no right to appeal.  Appellant did not request the
trial court's permission to appeal any pre-trial matters, and the trial court did  not give 
permission for appellant to appeal.     	
	We conclude that the certifications of the right of appeal filed by the trial court
are supported by the record and that appellant has no right of appeal due to the agreed
plea bargains.  Tex. R. App. P. 25.2(a).  Because appellant has no right of appeal, we 
must dismiss these appeals "without further action." Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).	Accordingly, we dismiss the appeals for lack of jurisdiction.
	We deny any pending motions as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish. Tex. R. App. P. 47.2(b).